Case 5:18-cv-O7454-LHK Document 48 Filed 03/25/19 Page 1 of 1

For Cour': Use Om'y

 

At[orney or Par‘z_`v without A£ta)'ne_v.’
Stephau A. Barber, Bar #70070
JRG Attcrneys at Law
318 Cayuga Street
Salinas, CA 93901
Telephone No.' 754-2444 FAX Nc.' 754-201 l

 

Ref No. or Fi[e NO..'
Ar!or'neyfor: Plail]tii:f` 6324.001
lrisert name ofCom‘r, and Judz'cz'a! D:'srricr and Branch Court.'
Um`ted States District Court1 Northern District Of Califronia
Plaimijj€- Benj amin Wise, et al.
Defendam.- Monterey County Hospitality Association Health and Welfare Plan, et al.
PROOF OF SERVICE Hearir.'g Da!e: Time: Dep£/Div: Case Number.'
COURT TYPE 5:18-cv-07454-LHK-svk

1 . At the time of service 1 was ar least 18 years of age and not a party to this action

 

 

 

 

 

 

 

 

 

 

 

2. l served copies of the Summons On A Third-Party Complaint; Answer To Complamt, Crosscleirn, And Third-Party Cornplaint Of
Trustees Of The Monterey County Hospitality Association Health And Welfare Trust

3. a. Party served: Eric Miller Architects, lnc.

4. Address where the party was sewea': 211 Hofi§man Ave.
Monterey, CA 93940

5 . 1 served the party.'
b. by substituted service. On: Thu., Mar. 21, 2019 at: 10:13AM I left the documents listed in item 2 With or in the presence of:
lo Balesten`, Business Manager
White, Female, 40'5, Black Hair, 5 Feet 6 lnches, 165 Pounds
(l) (Business) Authorized to Accept. l informed him or her of the general nature of the papers.
(4) l thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served at the place where the
copies were left (Code Civ. Proc., 415.20). 1 mailed the document on: Thu., Mar. 21, 2019 from: Salinas, CA

Recoverable Cost Per CCP 1033.5(a](4](B)

7. Person Who Served Papers.'
d. The Feefor Service was: $75.00

a. Colleen R. Blanton

b. BAY POINT LEGAL SERVICE e. I am: (3) registered California process server
820 Park Row #652, Registration # 29 (1) Employee
Salinas, CA 93901 (ii) Registmfion No. .' 191

c. 831-422-3007, FAX 844-308-6508 (iiz) Cozmty.' Monterey

(z'v) E)cpz`ration Daze: Fri, May. 17, 2019

8. I declare under penalty afperjury under the laws of the State of Ca[iform'a that the foregoing is true and correct

Date: Fri, Mar. 22, 2019

.ludicial Council Form
Rule 2.150.(3)&(!)) Rev January l, 2007

 

